         Case 1:19-cr-00749-JPO Document 35 Filed 03/25/21 Page 1 of 5




UNITED STATES DISTRICT COURT
SOUTHER DISTRICT OF EW YORK
----------------------------------                    X


UN ITED STATES OF AMERICA
                                                           CONSENT PRELIMINARY ORDER
                - V. -                                     OF FORFEITURE AS TO
                                                           SPECIFIC PROPERTY
BENNETT SPRECHER,
  a/k/a "Ben Sprecher,"                                     I 9 Cr. 749 (JPO)

                         Defendant.
----------------------------------                    X


                WHEREAS , on or about October 15 , 2019, BENNETT SPRECHER, a/k/a "Ben

Sprecher" (the " Defendant"), was charged in a two -count Information, 19 Cr. 749 (JPO) (the

" Information"), with possess ion of chi ld pornography, in violation ofTitle 18, United States Code,

Sections 2252A(a)(5)( B), (b)(2), and 2 (Count One) ; and receipt and distribution of child

porn og raph y, in violation of Title 18, Un ited States Code, Sections 2252(a)(2)(B), (b )(I), and 2

(Count Two) ;

                WHEREAS , the Information included a forfeiture allegation as to Counts One and

Two of the lnformati on, seeking forfeiture to the U nited States, pursuant to Title 18, United States

Code, Section 2253 , of any and all property, real and personal , constituting or traceable to gross

profits or other proceeds obtained from the offenses charged in Counts One and Two of the

In formation , and any and all property, real or personal, used or intended to be used to commit or

prom ote the commission of the offenses charged in Counts One and Two of the Information or

tracea ble to such property, including but not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission of the offenses charged in Counts

One and Two of the Information ;

                WHEREAS , on or about October 30, 2020, the Defendant pied gui lty to Count One

of the Informati on, pursuant to a plea agreement with the Government, wherein the Defendant
          Case 1:19-cr-00749-JPO Document 35 Filed 03/25/21 Page 2 of 5




admitted the forfeiture allegation with respect to Count One of the Information , and agreed

to forfeit, pursuant to Title 18, United States Code, Section 2253 , all right, title and interest of

the Defendant in the following specific property seized from the Defendant ' s residence on or

about August 13, 2019:

                     a.   a 1TB "My Passport" external hard drive bearing serial number
                          8c3283b33283a136 ;

                     b. a 250GB " Seagate HD-HP" computer tower bearing serial number
                        c4b24d2eb24d2670 ; and

                     c . a 500GB " Seagate HD-HP" computer tower bearing serial number
                         a42e0e282e0df458 ;

(a. through c., collectively, the "Specific Property");

                 WHEREAS , the Defendant consents to the forfeiture of all his right, title and

interest in the Specific Property, which constitutes property used or intended to be used to commit

or promote the co mmissi on of the offense charged in Count One of the Information ; and

                 WHEREAS, pursuant to Title 21 , United States Code, Section 853(g), and Rules

32.2(b)(3), and 32.2(b)(6) of the Federal Rules of Criminal Procedure, the Government is now

en titled, pending any assertion of third-party claims, to reduce the Specific Property to its

possession and to notify any and all persons who reasonably appear to be a potential c laimant of

their interest herein ;

                 IT IS HEREBY STIPULATED AND AGREED, by and between the United States

of America, by its attorney A udrey Strauss, United States Attorney, Assistant United States

Attorney, Samuel P. Rothsch ild of counsel , and the Defendant, and hi s counsel , Martin S. Cohen,

Esq., that:
         Case 1:19-cr-00749-JPO Document 35 Filed 03/25/21 Page 3 of 5




                I.      As a result of the offense charged in Count One of the Information, to which

th e Defendant pied guilty, all of the Defendant's right, title and interest in the Specific Property is

hereby forfe ited to the United States for disposition in accordance with the law, subject to the

provisions of Title 21 , United States Code, Section 853.

                2.      Pursuant to Rule 32.2(6)(4) of the Federal Rules of Criminal Procedure, thi s

Consent Preliminary Order of Forfeiture as to Specific Property is final as to the Defendant,

BE     ETT SPRECHER, a/k/a " Ben Sprecher," and shall be deemed part of the se ntence of the

Defendant, and shall be included in the judgment of conviction therewith .

                3.      Upon entry of this Consent Preliminary Order of Forfeiture as to Specific

Property, the   nited States (or its desi gnee) is hereby authorized to take possession of the Specific

Property and to ho ld such property in its secure custody and control.

                4.      Pursuant to Title 21, United States Code, Section 853(n)( l ), Rule 32.2(6)(6)

of the Federal Rul es of Criminal Procedure, and Rules G(4)(a)(iv)(C) and G(5)(a)(ii) of the

Supp lementa l Rules for Certain Admiralty and Marit im e Claims and Asset Forfeiture Actions, the

United States is permitted to publish forfeiture notices on the government internet site,

www.forfeiture .gov.    T hi s site incorporates the forfe iture notices that have been traditionally

published in newspapers. The United States fo rthwith shall publish the internet ad for at least thirty

(30) co nsecut ive days . A ny person, other th an the Defe ndant, claiming interest in the Specific

Property must file a Petition within sixty (60) days from the first day of publication of the Notice

on thi s official governm ent internet web site, or no later than thirty-five (35) days from the mailing

of actual notice, whichever is earlier.

                 5.      T he published notice of forfeiture shall state that the petition (i) shall be fo r

 a hearing to adj udicate the validity of the petitioner' s alleged interest in the Specific Property, (ii)
         Case 1:19-cr-00749-JPO Document 35 Filed 03/25/21 Page 4 of 5




shall be signed by the petitioner under penalty of perjury, and (iii) shall set forth the nature and

extent of the petitioner' s right, title or interest in the Specific Property, the time and circumstances

of the petitioner's acquisition of the right, title and interest in the Specific Property, any additional

facts supporting the petitioner 's claim , and the relief sought, pursuant to T itle 21 , United States

Code, Section 853(n).

                6.      Pursuant to 32.2 (b)(6)(A) of the Federal Rules of Criminal Procedure, the

Government shal l send notice to any person who reasonably appears to be a potential claimant

with standing to contest the forfeiture in the ancillary proceeding.

                7.      Upon adjudication of al l third-party interests, this Court will enter a Final

Order of Forfe iture with respect to the Specific Property pursuant to Title 21, United States Code,

Section 853(n), in wh ich all interests will be addressed.

                8.      Pursuant to Rule 32.2(b)(3) of the Federal Rules of Crimina l Procedure, the

United States Attorney 's Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of documents and the issuance of subpoenas .

                9.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfeiture as to Specific Property, and to amend it as necessary, pursuant to Rule 32.2 of the

Federal Rules of Crim inal Procedure.

                I 0.    The Clerk of the Court sha ll forward three certified copies of this Consent

Preliminary Order of Forfeiture as to Specific Property to Assistant United States Attorney

Alexander J. Wilson, Co-Chief of the Money Laundering and Transnationa l Criminal Enterprises

Unit, United States Attorney ' s Office, One St. Andrew ' s Plaza, New York,      ew York 10007.
        Case 1:19-cr-00749-JPO Document 35 Filed 03/25/21 Page 5 of 5




               11 .   The signature page of this Consent Preliminary Order of Forfeiture as to

Specific Property may be executed in one or more counterparts, each of which wil l be deemed an

original but all of which together will constitute one and the same instrument.

AGREED A D CONSE TED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of ew York



By:                                                                         March 6, 202 1
       SAMUEL P. ROTHSCHILD                                                 DATE
       Assistant United States Attorney
       One St. Andrew ' s Plaza
       New York, Y I 0007
       (212) 637-2504

BEN ETT SPRECHER



By:     /s/ Bennett Sprecher by Martin Cohen                                3-16-2021
       BE     ETT SPRECHER                                                  DATE


By:     /s/ Martin Cohen                                                     3-16-2021
       MARTfN S. COHEN, ESQ.                                                DATE
       Attorney for Defendant
       52 Duane Street, l 0th Floor
       New York, NY 10007


SO ORDERED:



H O ~
UN ITED STATES DISTRICT JUDGE
